TimliN, J.
(dissenting). I think the judgment off the circuit court should be affirmed on both appeals. The contract provided:
“All payments to be on certificates of said architect as the work progresses, to wit: $4,000 on completion of foundation; $3,000 on completion of first story; $3,000 on completion of second story; $3,000 on completion of third story; $3,000 on *72completion of building; and balance sixty days thereafter, reserving fifteen per cent, of each estimate until final certificate is issued. The final payment shall be made within sixty days after the said above work is' completely finished.”
The total amount earned under the contract, with authorized extras, was $19,339.27. There is an apparent distinction between certificates issued as the work progresses and the final certificate. Neither of the five items above provided for includes the final certificate. Fifteen per cent, of each of the five items above is to be reserved until the final certificate is issued. The word “completion” should be given the same meaning in each of the five items. It is common learning that words following a videlicet point out or specify but do not restrain the generality of the preceding words. They particularize and point out. Brown v. Berry, 47 Ill. 175; 8 Words & Phrases. The fair inference is that the itemization points out a rate of preliminary estimates proportioned. to the progress made, so that up to the time of completion of the building not more than the sum of such items, viz., $16,000, shall be paid on preliminary estimates. I think this is a fair and reasonable construction, bearing in mind the subject matter of the contract, how building operations are usually carried on, and having reference to the language of the contract. This amount was not exceeded by preliminary certificates up to the time of completion; hence the sureties were not on this ground discharged. But the sureties were entitled to have applied on claims in favor of third pei'sons and against the contractor for labor and materials furnished the whole amount due from plaintiffs to contractors after completion and on deferred payments, which was $4,239.27.
After the liability of the sureties became fixed, plaintiffs applied part of this on moneys due them from the contractor, and they were therefore properly charged and the sureties credited with the sums so applied. Another part of this $4,239.27 was applied properly to the discharge of claims for *73materials used in tbe building. Tbe whole liability of tbe sureties was $5,000, which, minus $4,239.27, is $760.73, practically tbe amount for which judgment was rendered against the sureties, arrived at by a more roundabout process.
KeewiN, J. I concur in the foregoing dissent of Mr. Justice TiMLiN.